      Case 1:19-cv-00098-DPM Document 19 Filed 08/21/20 Page 1 of 1



           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                   BATESVILLE DIVISION

LEEANNE BRACKETT                                            PLAINTIFF

v.                       No. l:19-cv-98-DPM

FEDERAL INSURANCE COMPANY,
member insurer of the Chubb Group of
Insurance Companies                                       DEFENDANT

                             JUDGMENT
     Brackett' s complaint is dismissed with prejudice.



                                                 v
                                 D .P. Marshall Jr.
                                 United States District Judge
